Citation Nr: 0804526	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In November 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

The competent evidence is in equipoise with respect to 
whether the veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor Hepatitis C 
was incurred during active duty service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  While VA failed to inform the 
claimant of the need to submit all pertinent evidence in his 
possession and to provide notice how disability ratings and 
effective dates are assigned, in light of the decision 
reached below that error was harmless.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

With the above in mind, direct service connection may be 
granted only when a disability was incurred or aggravated in 
the line of duty and was not the result of the appellant's 
own willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a)

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds that it is 
at least as likely as not that the veteran's hepatitis C was 
incurred in active service.  In this regard, while the 
veteran's service medical records are negative for any 
specific complaints or findings pertaining to Hepatitis C, 
they do reveal that he separated from service with a tattoo.  
Given the fact that the appellant's entrance examination is 
not available for review, there is a presumption that his 
skin was sound at enlistment and that he entered service 
without a tattoo.

The medical evidence further demonstrates that he experienced 
symptoms in service that could have represented 
manifestations of hepatitis C.  Specifically, in an October 
2007 letter, the veteran's private physician, D. R. Nelson, 
M.D., a specialist in infectious diseases, stated that the 
veteran's ill-defined musculoskeletal pains, abdominal 
discomfort, and flu like illness noted in his service 
treatment records "could have" been acute manifestations of 
hepatitis C.  Dr. Nelson further opined that "while no one 
can say with absolute certainty, it is my opinion he probably 
acquired his hepatitis C infection while in the service."  

The record contains two VA examination reports.  The March 
2004 VA examiner stated that the veteran has a well confirmed 
diagnosis of hepatitis C with some mild elevations of his 
liver enzymes.  The examiner noted that the veteran was under 
the care of a gastroenterologist, who was then treating the 
disorder.  The examiner opined, however, that it "is not 
likely that the veteran's hepatitis C is a result of a 
pressure gun vaccination program that he was exposed [to] 
back in the mid 1970s."  The examiner reasoned that the 
veteran's liver enzyme function tests were normal at 
separation and thereafter, and that there were no 
confirmatory studies suggesting that pressure gun 
vaccinations cause widespread hepatitis C.  Finally, the 
examiner stated that because the veteran was involved in very 
high risk post-service behavior that would result in 
hepatitis C, it is not likely that hepatitis C was the result 
of his military service.  The examiner did not address the 
fact that the appellant received a tattoo in-service.

In contrast, a May 2005 VA examiner stated that it is 
impossible to know exactly when and how the veteran acquired 
hepatitis C.  The examiner stated that Hepatitis C was 
possibly incurred when the appellant was immunized or when he 
received a tattoo.  When asked to clarify his opinion, 
however, this examiner it in an August 2005 addendum opined 
that there was no evidence of an episode of hepatitis during 
active service because there was no evidence in the service 
treatment records of abnormalities or consultations for any 
signs of hepatitis.  Therefore, the incurrence of hepatitis 
most likely was after the veteran separated from service.  

The veteran has repeatedly contended that he contracted 
hepatitis C in-service either from pressure gun vaccinations 
in service, shared razor blades, or from a tattoo he got in 
service.  He has admitted to a history of alcohol abuse, and 
in 1991, he reported a history of being addicted to Valium.  
He also reports using cocaine one time after service, but 
states that he did not share any drug paraphernalia that 
would have exposed him to hepatitis C.  Further, he has 
admitted to a postservice one time use of prescription 
Demerol, which was administered via a "clean, unused, 
unshared needle," by a friend whose father was a physician.  
The veteran denies a history of risky sexual behavior.

The Board recognizes that the VA physicians looked at the 
evidence, examined the veteran, and determined that based 
upon the service treatment records and the date of onset of 
the hepatitis C, it is less likely than not that hepatitis C 
was incurred in service.  Notably, however, the March 2004 VA 
examiner based his opinion, in part, upon the veteran's 
"very high risk" post-service behavior without addressing 
the appellant's in-service receipt of a tattoo.  While there 
is evidence of high risk post service behavior, the record 
also shows that the most favorable opinion for the veteran 
was offered by a specialist in infectious diseases, and that 
examiner found that Hepatitis C was "probably" incurred in-
service.  Moreover, at one point even a VA examiner found 
that the appellant could have contracted Hepatitis C as a 
result of an in-service tattoo.

The facts in this case do not preponderate in favor of the 
appellant, and Dr. Nelson is correct in observing that no one 
can say with absolute certainty how the veteran incurred 
Hepatitis C given the multitude of potential ways that he 
could have been exposed both in-service and postservice.  
Still, the veteran's testimony concerning his post-service 
behavior is judged to be credible, and the favorable medical 
evidence on balance equals that which weighs against the 
claim.  Where there is a reasonable doubt the law requires 
that the doubt be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  Accordingly, entitlement to service 
connection for Hepatitis C is granted.

The appeal is allowed.


ORDER

Entitlement to service connection for hepatitis C is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


